Citation Nr: 0936393	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  04-08 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
involving each extremity as due to in-service herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to June 
1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

The appeal was initially certified to the Board as two 
separate claims: one based on in-service herbicide exposure, 
and one as secondary to diabetes mellitus.  In light of the 
events that occurred while the case was on appeal to the 
United States Court of Appeals For Veterans Claims (Court), 
which are set forth below, the Board has styled the appeal as 
a one-issue case.

In a July 2007 decision, the Board initially bifurcated the 
issues, denied the Veteran's claim secondary to presumed 
herbicide exposure, and remanded the diabetes-related claim 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for additional development.  The Veteran 
appealed the decision and in an Order dated in January 2008, 
the Court granted the Motion, vacated that part of the July 
2007 Board decision that denied the herbicide-related claim, 
and remanded the case to the Board for further appellate 
review consistent with the Motion.

In partial compliance with the Court's Order, in a July 2008 
Order, the Board vacated the July 2007 decision on its own 
motion.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.904 (2008).  The Board also remanded the case to the RO, 
via the AMC for additional development.  The AMC/RO completed 
the additional development as directed, continued to deny the 
claims, and returned the case to the Board for further 
appellate review.  The Board then took additional development 
action which is discussed in detail below.




FINDING OF FACT

The preponderance of the probative evidence indicates that 
peripheral neuropathy involving each lower extremity is not 
related to an in-service disease or injury, or a service-
connected disability.


CONCLUSION OF LAW

Peripheral neuropathy involving each lower extremity was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 
5103A, 5107(b) (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309(a), (e) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
March 2003 and January 2004 of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain.  An August 
2007 AMC letter reiterated the above information and provided 
adequate notice of how disability ratings and effective dates 
are assigned in the event service connection is granted.  The 
August 2007 letter complied with all VCAA notice 
requirements.  Further, following issuance of the August 2007 
letter and the additional development, the claim was reviewed 
on a de novo basis, as shown in the October 2008 supplemental 
statement of the case.  Thus, any timing-of-notice error was 
cured and rendered harmless.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  See 38 C.F.R. § 3.159(c).  While he may not 
have received full notice prior to the initial decision, 
after notice was provided, he was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
The Veteran was also provided the opportunity to present 
pertinent evidence and testimony.  See Washington v. 
Nicholson, 21 Vet. App. 191 (2007).  In sum, there is no 
evidence of any VA error in notifying or assisting him that 
reasonably affects the fairness of this adjudication.  Thus, 
the Board may address the merits of the appeal.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Further, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the central nervous system becomes manifest to a degree of 
10 percent within one year from date of termination of such 
active service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 
3.309.

VA laws and regulations also provide that a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam war, shall be presumed 
to have been exposed to an herbicide agent, unless there is 
affirmative evidence to the contrary.  38 U.S.C.A. § 
1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on 
which such a veteran shall be presumed to have been exposed 
to an herbicide agent shall be the last date on which he 
served in the Republic of Vietnam during the Vietnam war 
period.  38 C.F.R. § 3.307.  For these Vietnam war veterans, 
diseases associated with exposure to certain herbicide agents 
will be presumed to have been incurred in service even though 
there is no evidence of that disease during the period of 
service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Analysis

The Veteran originally asserted he was entitled to service 
connection for peripheral neuropathy secondary to diabetes 
mellitus in addition to presumed herbicides exposure.  In a 
June 2009 letter from his attorney, however, he withdrew that 
theory or asserted basis of entitlement, as the probative 
medical evidence of record reveals no evidence he has 
diabetes mellitus.

Presumptive Service Connection.

The Veteran is diagnosed with peripheral neuropathy of the 
lower extremities.  The preponderance of the probative 
evidence of record shows his currently diagnosed peripheral 
neuropathy to have first manifested in 1999, some 30 years 
after the date he is deemed to have been last exposed to 
herbicide agents.  In light of this objective fact, there is 
no probative factual basis to grant service connection on a 
direct or a presumptive basis as a chronic disease of the 
central nervous system, in as much as the Veteran's 
peripheral neuropathy was not shown in-service and it was not 
compensably disabling within one year of his separation from 
active service.  38 C.F.R. §§ 3.307, 3.309(a).  This factor 
is also fatal to presumptive service connection for a 
herbicide-related disease.

Service personnel records note the Veteran's combat service 
in Vietnam from December 1968 to December 1969, for which his 
awards include the Combat Infantryman's Badge.  Per 
applicable VA regulations, he is presumed to have been 
exposed to herbicides, including Agent Orange, during his 
Vietnam service, and his last exposure is deemed to have 
occurred the month of his departure from Vietnam, i.e., 
December 1969.  Acute and subacute peripheral neuropathy are 
among the diseases deemed associated with exposure to 
herbicides, including Agent Orange.  38 C.F.R. § 3.309(e).  
Chronic peripheral neuropathy is not, however, a disorder 
that is deemed to be so associated.  Id.

For purposes of service connection on a presumptive basis due 
to herbicide exposure, acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e), Note 2.  Further, acute or subacute peripheral 
neuropathy must manifest to a compensable degree within one 
year of the date the Veteran is deemed to have been last 
exposed.  38 C.F.R. § 3.307(6)(ii).  In the Veteran's case, 
that date would have been by December 1970.  

The Secretary of VA has determined, based on a National 
Academy of Science report issued in March 2005, that there is 
no positive association between exposure to herbicides and 
any peripheral neuropathy manifested during some other time 
frame than indicated above, or any other condition for which 
the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See 72 Fed. 
Reg. 32,395, 32,402 (June 12, 2007).  Thus, the preponderance 
of the evidence is against service connection on a 
presumptive basis due to herbicide exposure.  38 C.F.R. 
§§ 3.307(3), (6)(ii), 3.309(e).

Although service connection on a presumptive basis is 
foreclosed, the Veteran may still show entitlement on a 
direct basis.  The United States Court of Appeals for the 
Federal Circuit has determined that a claimant is not 
precluded from establishing service connection for disability 
due to Agent Orange exposure with proof of direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994.  Thus, 
the presumption is not the sole method by which an applicant 
may show causation, and thereby establish service connection.

Direct Service Connection.

Service treatment records are entirely negative for any 
entries related to complaints, findings, or treatment for, 
any neurological symptoms or disorder.  The Veteran's 
Separation Report Of Medical History notes the examiner's 
notation of in-service head trauma in June 1969, which 
rendered the Veteran unconscious.  The examiner also noted 
occasional loss of feeling at the base of the spine secondary 
to back trouble.  A pre-service automobile accident with back 
involvement is noted on the pre-enlistment examination 
report.  The 1970 physical examination at separation notes 
the neurologic area was assessed as normal, and he was deemed 
physically fit for separation from active service.

In deciding this appeal, the Board must weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
The Board is mindful that it cannot make its own independent 
medical determination, but may favor the opinion of one 
competent medical expert over that of another, provided the 
reasons for doing so are stated.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).

The private medical records of 2001 indicate the Veteran's 
provider was doubtful he even manifested a neuropathy, but to 
the extent he did, his private provider did not express an 
opinion that it was secondary to herbicide exposure.  An 
October 2002 VA neurology consult entry in the outpatient 
records notes the neurologist diagnosed distal sensorimotor 
neuropathy of uncertain etiology, possibly related to Agent 
Orange exposure.  (Emphasis added).  The Board finds this 
tentative opinion to be speculative and of no probative 
weight.  Language such as "possibly," like "may," also 
includes, "possibly not."  Such language does not rise to 
the level of probable.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993) (medical opinions expressed in terms of "may" 
also implies "may" or "may not"' and are speculative).

Two other VA medical opinions, however, are noted in more 
definitive terms.  A January 2003 VA electromyograph was 
interpreted as having shown a generalized axonal predominant 
sensory motor neuropathy and compression or entrapment 
neuropathies of the ulnar nerves at the elbows.  The 
attending neurologist noted he assisted with the study, and 
that the Veteran had an axonal sensory motor neuropathy with 
focal demyelination.  He also noted that Agent Orange is 
known to cause an axonal predominant sensory motor 
neuropathy, and that the absent sensory responses probably 
reflected the effect of Agent Orange.

A September 2003 VA entry notes similar language, but the 
Board attaches no weight to it, as its context indicates it 
merely records an earlier assessment, as opposed to a 
separate and independent determination.  Pursuant to the 
Board's remand in 2007, another examination was conducted.

A September 2008 VA examination report notes that a 
physician's assistant noted the January 2003 electromyograph 
report and the neurologists' opinions noted above, as well as 
the finding that the Veteran does not have diabetes.  The 
physician's assistant then opined the peripheral neuropathy 
was most likely due to Agent Orange exposure, being as 
peripheral neuropathy is a presumed condition of Agent Orange 
and other herbicides.

Upon return of the case by the AMC to the Board, the Board 
referred the claims file for a specialist's opinion.  See 
38 U.S.C.A. § 7109; 38 C.F.R. § 20.901.  A June 2009 Board 
letter notified the Veteran the Board had received the 
specialist's report and provided he and his prior 
representative a copy of it.  A July 2009 Board letter 
provided the Veteran a second notice with a copy to the 
Veteran's attorney.  The 60-day period allotted for a 
response elapsed without further comment or argument from 
either the Veteran or his attorney.  Thus, the Board proceeds 
with the review of the Veteran's claim.  See 38 C.F.R. 
§ 20.903.

The May 2009 report of the neurologist, Dr. R, notes the 
Veteran has a chronic axonal predominant sensorimotor 
peripheral neuropathy that had its onset in 1999 at age 51-
30 years after any Agent Orange exposure.  The medical 
records indicate insidious onset and mild progression over 
time, which would be typical for that type of neuropathy, and 
most types of neuropathies as well.  Dr. R opined the 
Veteran's records do not support a finding of acute or 
subacute neuropathy that presented shortly after a toxic 
exposure with gradual improvement following removal of the 
exposure.  She also noted the Veteran is diagnosed with 
entrapment neuropathy of the ulnar nerves at the elbows, 
which can occur separately or concurrently in patients with 
underlying neuropathy.  Dr. R noted the medical records in 
the claims file do not indicate the Veteran was in a high 
exposure group, nor that he suffered from other health 
maladies associated with dioxin exposure.  As a result, she 
opined she could not support a causal link to Agent Orange.  
She noted the medical literature on the subject did not 
clearly provide evidence for herbicide-induced delayed onset 
neuropathy not associated with diabetes.  Further, the 
medical literature based on occupational and environmental 
exposure to TCDD in herbicides does not clearly link exposure 
to development of peripheral neuropathy.

As concerns the January 2003 favorable nexus opinion by a VA 
neurologist, Dr. R noted her disagreement with the conclusion 
drawn from the electromyograph that "the abnormal sensory 
responses probably reflect the effects of Agent Orange."  
Dr. R noted that there was nothing in the medical study that 
points a physician to a certain etiology, as abnormal lower 
extremity sensory responses can be seen in neuropathy of a 
variety of causes, or can be present in individuals over age 
50 without neuropathy symptoms.

Dr. R noted it was not uncommon to diagnose idiopathic 
sensory predominant peripheral neuropathy in middle to late 
life.  She observed that idiopathic means medical 
professionals cannot pinpoint the etiology for the disorder.  
Recent studies indicated some patients with idiopathic 
neuropathy have glucose intolerance or even hereditary 
neuropathy.

The Veteran's attorney, in her June 2009 Final Brief to the 
Board, asserts the opinion of the examining physician's 
assistant at the September 2008 examination should receive 
the greater weight.  The Board must respectfully disagree and 
reject the assertion.  When read in context, the physician's 
assistant in essence parroted the conclusion and opinion of 
the VA neurologist who conducted the January 2003 
electromyograph.  The only rationale offered by the 
physician's assistant was that peripheral neuropathy is among 
the diseases deemed associated with herbicide exposure.  
There was no comment on the fact the Veteran's neuropathy 
presentation did not fall within the parameters for acute or 
subacute neuropathy as defined in the applicable regulation.  
Thus, for that reason, even without Dr. R's explanation of 
the deficiencies in that opinion, the Board would find the 
2003 neurologist's and the physician's assistant's opinion 
deserving of minimal weight.  As noted above, they were 
conclusory without any explanation or supporting rationale as 
to why the study by the National Academy Sciences is wrong or 
inapplicable in the Veteran's case.  See  Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007).

Dr. R, on the other hand, presented a rationale for each 
opinion offered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008) (the articulated reasoning enables the Board to 
conclude that a medical expert has applied valid medical 
analysis to the significant facts of the particular case in 
order to reach the conclusion submitted in the medical 
opinion).  As noted earlier in the opinion, the September 
2008 examination report notes the Veteran does not have 
diabetes, which further supports Dr. R's observation that the 
medical literature does not link herbicide or Agent Orange 
exposure with delayed onset of acute or subacute peripheral 
neuropathy, especially in the absence of diabetes.  Thus, the 
Board is constrained to find the preponderance of the 
evidence is against the claim on both a presumptive and 
direct basis.  38 C.F.R. §§ 3.303, 3.307, 3.309(a), (e).

The benefit sought on appeal is denied,

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to service connection for peripheral neuropathy 
involving each extremity, to include due to in-service 
herbicide exposure, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


